Exhibit 10.51

 

FIRST AMENDMENT

TO

ASSET PURCHASE AGREEMENT

 

This First Amendment to Asset Purchase Agreement (“Amendment”) is entered into
effective as of July 1, 2008 (the “Effective Date”) by and among: MBI
Liquidation Inc., a California corporation formerly known as BMB Mack
Barclay, Inc. (“MBI”); SCA Holding, LLC, a California limited liability company
formerly known as Southern California Assets LLC (“SCA”); CDL Holdings, LLC, a
California limited liability company formerly known as CD-LIT Solutions LLC
(“CDL”); Cary P. Mack, both personally (“Mack”) and as Trustee of the Mack
Family Trust dated April 21, 1999 (in such capacity, “Mack Trustee”);
Christopher R. Barclay, both personally (“Barclay”) and as Trustee of the 2000
Barclay Family Trust dated January 27, 2000 (in such capacity, “Barclay
Trustee”); Patrick F. Kennedy (“Kennedy”); Michael R. Bandemer (“Bandemer”);
Brian J. Bergmark (“Bergmark”); Laura Fuchs Dolan (“Dolan”); Stacy Elledge
Chiang (“Chiang”); Heather H. Xitco (“Xitco”); LECG, LLC, a California limited
liability company (“Purchaser”); and LECG Corporation, a Delaware corporation
(“Parent”).  MBI, SCA and CDL are referred to herein each as a “Seller” and
collectively as the “Sellers.”  Mack, Barclay, Kennedy, Bandemer, Bergmark,
Dolan, Chiang, Xitco, Mack Trustee and Barclay Trustee are collectively referred
to herein as the “Principals.”  The Principals and Sellers are collectively
referred to herein as the “Seller Entities.”

 

RECITALS

 

A.            Purchaser, Parent and the Seller Entities are parties to that
certain Asset Purchase Agreement dated as of May 5, 2006 (the “Asset Purchase
Agreement”).

 

B.            Purchaser, Parent and the Seller Entities desire to eliminate the
performance elements associated with the Additional Payments and substitute the
payments specified in this Amendment.

 

C.            Purchaser is concurrently entering into a separate Amendment to
Director Agreement in substantially the form attached to this Amendment as
Attachment 1 (each, a “Director Amendment”), by and between Purchaser and each
of Mack, Kennedy, Bandemer, Bergmark, Dolan and Xitco (each, an “MB Pooling
Director”).

 

D.            Purchaser, Parent and the Seller Entities desire to formally join
the electronic discovery practice currently operated by Bandemer as part of the
Mack Barclay Practice, with Purchaser’s electronic discovery practice.  The
parties’ intent is to permit better coordination on staff training and
compensation, project management, business development and infrastructure
development, and to allow Bandemer to participate in the national management of
Purchaser’s electronic discovery practice.

 

E.             To accomplish the foregoing and such other matters as are
described below, Purchaser, Parent and the Seller Entities wish to amend the
Asset Purchase Agreement as set forth in this Amendment.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the Recitals above, the mutual agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

 

1.            Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to them in the Asset Purchase
Agreement.

 

2.            Additional Payments.

 

a.            The end date for the Additional Payment Period, as stated in
Section 3.3 of the Asset Purchase Agreement, is hereby replaced with April 30,
2008.

 

b.            The Additional Payment for the Measurement Period ending April 30,
2008 is Two Million Three Hundred Thousand Dollars ($2,300,000), which amount
has been paid by Purchaser to Sellers as of the Effective Date.

 

c.            In addition to the Closing Payment and any Additional Payments
made through the end of the Additional Payment Period as revised by
Section 2(a) of this Amendment, Purchaser will make payments (each, a “Further
Additional Payment” and collectively, the “Further Additional Payments”) to
Sellers in the aggregate amount of Four Million Fifty-five Thousand Two Hundred
Forty Dollars ($4,055,240), payable in accordance with paragraphs (i) through
(iii) of this Section 2(c).

 

(i)            On December 31, 2008, a Further Additional Payment of Three
Million Dollars ($3,000,000) will be due and payable to Sellers.

 

(ii)           On July 1, 2010, a Further Additional Payment of One Million
Fifty-five Thousand Two Hundred Forty Dollars ($1,055,240) will be due and
payable to Sellers.

 

(iii)          Each Further Additional Payment pursuant to the terms of this
Section 2(c) will be paid in cash by Purchaser to Sellers on the date due and
payable in accordance with written payment instructions received by Purchaser
from each Seller no later than ten (10) days before the Additional Payment is
due (the “Delivery Instructions”).  The Further Additional Payments will be
allocated among the Sellers in accordance with their respective Seller
Percentages.  Further distributions by the Sellers to the Principals must be
made in accordance with the Principals’ respective Principal Percentage Interest
as set forth in Schedule 3.1.2 of the Asset Purchase Agreement.  The Delivery
Instructions will specify the address to which a check for such amount will be
sent (or appropriate account and other information for purposes of delivery of
such amount by wire transfer of immediately available funds).

 

3.            Bandemer Group.  As of the Effective Date, and notwithstanding
anything else in the Asset Purchase Agreement to the contrary, Bandemer and the
professional staff who currently work with Bandemer as part of an electronic
discovery practice within the Mack Barclay Practice will be formally integrated
with Purchaser’s national electronic discovery

 

2

--------------------------------------------------------------------------------


 

practice, which is known as the eDiscovery Sector and which is a part of
Purchaser’s Finance and Accounting Services segment.

 

4.             Notices.  Section 17 of the Asset Purchase Agreement is hereby
amended to delete the two addresses to which copies of notices to Purchaser or
Parent are to be sent and to replace them with the following:

 

 

Deanne M. Tully, Esq.

 

General Counsel

 

LECG Corporation

 

2000 Powell Street, Suite 600

 

Emeryville, California 94608

 

Fax: (510) 653-9898

 

 

 

and

 

 

 

Emily J. Yukich, Esq.

 

Folger Levin & Kahn, LLP

 

1900 Avenue of the Stars, Suite 2800

 

Los Angeles, California 90067

 

Fax: (310) 556-3770

 

5.             No Further Modification or Amendment.  Except as expressly set
forth in this Amendment, the Asset Purchase Agreement has not been modified or
amended in any respect and continues in full force and effect on the date
hereof.

 

6.             Counterparts.  This Amendment may be signed in two or more
counterparts, each signed by one or more of the parties hereto so long as each
party will sign at least one counterpart of this Amendment, all of which taken
together will constitute one and the same instrument.  Signatures delivered by
facsimile or electronic file format will be treated in all respects as
originals.

 

[Remainder of this Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

PURCHASER:

SELLER ENTITIES:

 

 

LECG, LLC,

MBI Liquidation Inc.,

a California limited liability company

a California corporation

 

 

By:

LECG Corporation,

By:

/s/ Cary P. Mack

 

a Delaware corporation

 

Cary P. Mack

Its:

Sole Manager

Its:

President

 

 

 

 

 

By:

/s/ Steven R. Fife

 

Date:  9/11/08

 

Its:

CFO

 

 

 

 

Date:  9/13/08

 

 

 

PARENT:

 

 

SCA Holding, LLC,

LECG Corporation,

a California limited liability company

a Delaware corporation

 

 

 

By:

CTAS, LLC,

By:

/s/ Steven R. Fife

 

 

a California limited liability company

 

 

Its:

Sole Manager

Its:

CFO

 

 

 

 

By:

MBI Liquidation Inc.,

Date:  9/13/08

 

 

a California corporation

 

 

Its:

Sole Manager

 

 

 

 

 

 

 

By:

/s/ Cary P. Mack

 

 

 

 

Cary P. Mack

 

 

 

Its:

President

 

 

 

 

Date:  9/11/08

 

 

 

 

 

 

 

CDL Holdings, LLC,

 

a California limited liability company

 

 

 

By:

/s/ Cary P. Mack

 

 

Cary P. Mack

 

Its:

Sole Manager

 

 

 

 

Date:  9/11/08

 

 

 

 

 

/s/ Cary P. Mack

 

Cary P. Mack

 

 

 

Date:  9/11/08

 

4

--------------------------------------------------------------------------------


 

 

/s/ Christopher R. Barclay

 

Christopher R. Barclay

 

 

 

 

 

Date:  9/9/08

 

 

 

 

 

 

 

 

/s/ Patrick F. Kennedy

 

Patrick F. Kennedy

 

 

 

 

 

Date:  9/10/08

 

 

 

 

 

 

 

 

/s/ Michael R. Bandemer

 

Michael R. Bandemer

 

 

 

 

 

Date:  9/10/08

 

 

 

 

 

 

 

 

/s/ Brian J. Bergmark

 

Brian J. Bergmark

 

 

 

 

 

Date:  9/10/08

 

 

 

 

 

 

 

 

/s/ Laura Fuchs Dolan

 

Laura Fuchs Dolan

 

 

 

 

 

Date:  9/10/08

 

 

 

 

 

 

 

 

/s/ Stacy Elledge Chiang

 

Stacy Elledge Chiang

 

 

 

 

 

Date:  9/10/08

 

 

 

 

 

 

 

 

/s/ Heather H. Xitco

 

Heather H. Xitco

 

 

 

 

 

Date:  9/10/08

 

 

5

--------------------------------------------------------------------------------


 

 

/s/ Cary P. Mack

 

Cary P. Mack, Trustee of the Mack Family
Trust dated April 21, 1999

 

 

 

Date:  9/11/08

 

 

 

 

 

 

 

/s/ Christopher R. Barclay

 

Christopher R. Barclay, Trustee of the 2000
Barclay Family Trust dated January 27, 2000

 

 

 

Date:

9/9/2008

 

 

 

6

--------------------------------------------------------------------------------